Citation Nr: 0636142	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  99-24 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, secondary to hypertension.

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a cardiovascular disorder on direct and 
presumptive bases.

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1965, 
and from August 1965 to August 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO continued the 
previous denials of service connection for hypertension and 
cardiovascular disorder.  Also in the October 2002 
determination, the RO denied service connection for a 
cardiovascular disorder, secondary to hypertension.

In July 2004, the appellant testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.

The Board remanded these claims in January 2005 in order to 
develop additional evidence.  

The Board notes that, as part of an April 2004 VA Form 9, the 
appellant appears to be seeking entitlement to service 
connection for diabetes.  However, as the only issues 
currently before the Board are those set forth on the title 
page of this REMAND, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  A cardiovascular disorder has not been linked by 
competent medical evidence to any service-connected disorder.

2.  Service connection for a cardiovascular disorder on 
direct and presumptive bases and for hypertension was most 
recently finally denied in July and September 1984 RO 
decisions; a timely appeal was not thereafter initiated.

3.  The evidence added to the record since the 1984 RO 
decisions does not relate to the unestablished fact necessary 
to substantiate the claims, and does not raise a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not caused or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2006).

2.  The July and September 1984 RO decisions denying 
entitlement to service connection for a cardiovascular 
disorder on direct and presumptive bases and for hypertension 
are final.  38 U.S.C.A. § 7105 (West 2002).

3.  New and material evidence has not been submitted to 
reopen claims of entitlement to service connection a 
cardiovascular disorder on direct and presumptive bases and 
for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  Under the VCAA, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.  Notice letters (dated in 
September 2002, March 2004, and January 2005) and a statement 
of the case (SOC) dated in April 2004 satisfied the above 
cited criteria.  The claims were later readjudicated in June 
2006.  See supplemental SOC (SSOC).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  In the present appeal, given 
that the claim for service connection for a cardiovascular 
disorder secondary to hypertension has been denied, and as 
the two claims concerning entitlement to service connection 
on a new and material basis have not been reopened, as 
further discussed below, no disability ratings or effective 
dates will be assigned.  Thus, there is no possible prejudice 
to the claimant due to any notice deficiencies.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the legislative intent of 38 U.S.C.A. § 5103 (West 2002) 
is to provide claimants a meaningful opportunity to 
participate in the adjudication of claims.  Hence, the Court 
held that in a claim to reopen it is vital to explain with 
particularity what specific evidence would constitute new and 
material evidence in the context of the prior final rating 
decision.

Here, the veteran has been provided notice of the need to 
submit new and material evidence (by letter of January 2005), 
and has also been essentially provided, as part of the same 
letter, notice of the appropriate legal definition of new and 
material evidence.  The record also shows that the appellant 
has essentially been provided pertinent notice under 38 
U.S.C.A. § 5103 which describes, "what evidence is necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial." Kent, slip op. at 10 (emphasis added).  
In this case, the RO looked at the bases for the denial in a 
prior decision and then provided the veteran a specifically 
tailored notice.  See April 2004 SOC and June 2006 SSOC.  
Accordingly, further development is not required.


Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In this case, however, 
because there is not a scintilla of evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  While perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claims, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the June 2006 SOC fully complied 
with the requirements of 38 U.S.C.A. § 5103(a).  The 
appellant was provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Therefore, the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  


Factual Background

The veteran's service medical records include the report of 
an April 1963 induction examination, which shows findings 
reflective of elevated blood pressure readings.  Hypertension 
was not diagnosed.  Blood pressure findings in the course of 
an April 1965 "ETS" (separation) examination were normal.  
At his August 1965 enlistment and July 1968 separation 
examinations (for his second period of service) blood 
pressure findings were normal.  Service medical records, from 
both periods of service, include no diagnoses of hypertension 
and make no mention of any cardiovascular disorders.  

The veteran submitted a claim for hypertension in June 1984.  
With his application, he included a private medical record, 
showing that he had been examined in July 1983 and treated in 
April 1984.  Diagnoses of post myocardial infarction, 
coronary artery disease, and hypertension were included.  

Service connection for coronary artery disease with 
myocardial infarction and hypertension was denied by the RO 
in July 1984; the RO found that neither disorder had been 
either incurred or aggravated by the veteran's periods of 
service, nor had either of them been manifested to a 
compensable degree within one year following service 
discharge.  

A July 1984 letter from a private physician shows that the 
physician claimed to have treated the veteran for labile 
hypertension since 1977.  An August 1984 letter from a 
different private physician notes that the veteran had been 
treated for primary hypertension from 1973 to 1975.  

A September 1984 rating decision found that new and material 
evidence had not been presented to reopen either claim.  
Notice was mailed to the veteran in September 1984.  The 
veteran did not perfect an appeal to either decision.  

The veteran reopened his hypertension claim in July 2002.  He 
also essentially reopened his claim for a heart disorder, 
claiming that he had heart "failure" due to his 
hypertension.  See VA Form 21-4138 (JF).  


Of record is the hearing transcript (transcript) associated 
with the veteran's July 2004 video conference hearing 
conducted by the undersigned.  At that time, he denied ever 
being treated for hypertension during his military service.  
See pages three and four of transcript.  He added that while 
he was treated within one year of his service separation for 
hypertension by two private physicians, these records had 
been found to be unobtainable.  See page five of transcript.  
He did testify that he was treated for hypertension in 1973 
or 1974, about five years following his discharge.  See page 
six of transcript.  He added that no physician had related 
his hypertension to his military service.  See page seven of 
transcript.  The veteran also testified that he thought he 
had two small heart attacks while he was in the military.  
See page eight of transcript.  The Board observes here that 
the service medical records do not support such a claim.  

Following the July 2004 hearing, the veteran, pursuant to the 
Board's January 2005 remand, was provided an opportunity to 
supply VA with the names and addresses of all private health 
care providers who rendered cardiovascular, including 
hypertensive, treatment to him since his 1968 service 
separation.  He did not respond to this opportunity.  The 
Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Additional evidence associated with the record following the 
RO's 1984 rating decisions are numerous private and VA 
medical treatment records and records received from the 
Social Security Administration (SSA).  These records include 
those dated in October 1997 (Riverside Regional Medical 
Center) showing diagnoses of hypertension and coronary artery 
disease, a January 2001 VA record including diagnoses of 
hypertension and coronary artery disease (VA Medical Center 
(VAMC) in Birmingham, Alabama), private medical examination 
report dated in June 2002 noting a diagnosis of coronary 
artery disease, July 2002 letter from a private physician 
showing that the veteran had been treated since 1977 for 
problems associated with high blood pressure, December 2003 
including diagnoses of hypertension and coronary artery 
disease (Gadsden clinic), and June 2004 showing a diagnosis 
of hypertension (Gadsden clinic).  The Board parenthetically 
observes that pursuant to the Board's January 2005 remand VA 
records were to be sought from the Birmingham VAMC and the 
Gadsden clinic in Gadsden, Alabama.  Records were also to be 
sought from the SSA.  As shown, this development has been 
adequately completed.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for claims to reopen 
filed on or after August 29, 2001.  As the instant petition 
to reopen was filed in July 2002, the new definition 
applies.]

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

Analysis

Cardiovascular Disorder Secondary to Hypertension

The veteran essentially asserts that service connection for a 
cardiovascular disorder is warranted as he has such a 
disorder secondary to hypertension.

As mentioned, the provisions of 38 C.F.R. § 3.310 provide 
that service connection may be granted where a disability is 
proximately due to or the result of already service-connected 
disability.  Compensation is also payable when service-
connected disability has aggravated a non-service-connected 
disorder.  Allen, supra.


For the reasons explained above, the veteran is not service-
connected for hypertension.  Therefore, entitlement to 
secondary service connection for a cardiovascular disorder 
secondary to hypertension must also be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of legal merit).

New and Material Evidence

As noted, in July and September 1984 the RO denied service 
connection for a cardiovascular disorder (on direct and 
presumptive bases) and for hypertension.  The veteran was 
notified of his appellate rights.  He did not appeal either 
decision.  As such, the 1984 RO action is final.  38 U.S.C.A. 
§ 7104.  The claims may not be reopened unless new and 
material evidence is received.  Id.; 38 U.S.C.A. § 5108.  

The Board again observes that in 1984 the RO denied service 
connection for coronary artery disease with myocardial 
infarction and hypertension, finding that neither disorder 
had been either incurred or aggravated by the veteran's 
periods of service, nor had either of them been manifested to 
a compensable degree within one year following service 
discharge.  

As such, for new evidence to be material in this matter, it 
would have to tend to show that the veteran had a 
cardiovascular disorder and/or hypertension which had been 
either incurred or aggravated by the veteran's periods of 
service, or had been manifested to a compensable degree 
within one year following service discharge.  

The additional pertinent evidence received since the 1984 RO 
decisions, discussed above, consists essentially of private 
and VA medical records showing diagnoses of both 
cardiovascular disease and hypertension.  This evidence is 
"new" in the sense that it was not before the RO at the 
time of its 1984 decisions.  However, as it relates to the 
instant claims, the evidence simply confirms a fact that is 
not in dispute.  It shows that the veteran has variously-
described cardiovascular disorders as well as hypertension.  
This was well-established in 1984.  What the evidence does 
not tend to do is to in any way provide a finding that either 
disorder was incurred in or aggravated by either of the 
veteran's periods of military service, or that either 
disorder was manifested to a compensable degree within the 
requisite period of time.  Thus, the evidence submitted 
subsequent to 1984 does not relate to the unestablished fact 
necessary to substantiate the claims, and does not raise a 
reasonable possibility of substantiating the claims.

Regarding the veteran's own assertions that his claimed 
disorders are somehow related to his military service, such 
lay statements are not competent evidence because medical 
nexus is a matter requiring medical expertise (which he 
lacks).  See Espiritu, supra.  

In sum, while the evidence received since the 1984 RO 
decisions may be new, none is material, and the claims may 
not be reopened.


ORDER

Service connection for a cardiovascular disorder secondary to 
hypertension is denied.

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for a cardiovascular disorder on direct and 
presumptive bases is denied.  

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for hypertension is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


